Citation Nr: 1441875	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-36 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depression with an anxiety disorder not otherwise specified (NOS), a personality disorder NOS, and alcohol abuse for the period from April 1, 2006, to August 24, 2011.

2.  Entitlement to an initial evaluation in excess of 50 percent for major depression with an anxiety disorder NOS, a personality disorder NOS, and alcohol abuse for the period from August 24, 2011to November 29, 2012.

3.  Entitlement to an initial evaluation in excess of 70 percent for major depression with an anxiety disorder NOS, a personality disorder NOS, and alcohol abuse for the period on or after November 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  Jurisdiction of the claims file was subsequently transferred to the RO in Houston, Texas.

In the April 2006 rating decision, the RO granted service connection for major depression and assigned an evaluation of 10 percent, effective from April 1, 2006.  The Veteran appealed the assigned evaluation.  

During the pendency of the appeal, in an October 2008 rating decision, the RO increased the evaluation for the Veteran's major depression to 30 percent, effective from April 1, 2006.  In a July 2013 rating decision, the RO increased the evaluation for major depression to 50 percent, effective from February 29, 2012.  In addition, in a February 2014 rating decision, the RO assigned an earlier effective date for the 50 percent evaluation for major depression, effective from August 24, 2011 and increased the evaluation for major depression to 70 percent, effective from November 29, 2012.  

Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim remains on appeal. 

In July 2014, the Veteran testified at hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  During the hearing, the Veteran also submitted additional evidence with a waiver of initial consideration by the agency of original jurisdiction (AOJ). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  
A review of the Virtual VA electronic claims file reveals a copy of the July 2014 hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or they are irrelevant to the issue on appeal.


FINDING OF FACT

For the entire appeal period, the Veteran's major depression has been productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent evaluation, but no higher, have been met for major depression for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for major depression.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for the service-connected major depression.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in February 2006, May 2008, and November 2012. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and complaints, and the examiners described the psychiatric disability in detail sufficient to allow the Board to make a fully informed determination.  Id.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).  During the July 2014 hearing, the Veteran and his representative requested a more recent VA examination to ascertain the current severity and manifestations of his major depression; however, the Board finds that another VA examination is unnecessary in this case, as there is no evidence suggesting that the Veteran's symptoms have increased in severity.  They have not identified any new symptoms, and as discussed below, the evidence and the Veteran's testimony does not suggest total or social occupational impairment.  In addition, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

With regard to the July 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. §3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and the representative outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of that claim.  The Veteran's specific symptomatology was discussed in detail by the parties at that hearing.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could be capable of substantiating this claim.  The Veteran stated that he had received psychiatric care from a private provider until January 2014, but those records were already included in the record.  He noted that he had switched to the VA healthcare system in January 2014 and he was no longer being treated by his private psychiatrist.  In addition, during the hearing, he submitted current VA treatment notes dated from January 2014 to April 2014, with a waiver of AOJ consideration.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Law and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, a 30 percent rating for major depression will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

A GAF score from 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score between 71 and 80 is assigned if symptoms are present, but are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument). Additionally, such a rating is assigned when there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score from 81 to 90 represents absent or minimal symptoms.  Id.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation of 70 percent, but no higher, for the entire period on appeal.  

Upon review of the evidence, the Board finds that the Veteran's depressive symptoms more closely approximate the rating criteria for a 70 percent evaluation for the entire period on appeal.  The evidence reflects that the Veteran's depression and anxiety had been manifested by sleep disturbance, memory impairment, symptoms of depression, impaired impulse control, and difficulty in adapting to stressful circumstances.  While the Veteran has not demonstrated all of the symptoms listed in the rating formula as indicative of a 70 percent rating, the Board finds that his overall symptomatology picture more closely approximated occupational and social impairment with deficiencies in most areas.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 70 percent for his major depression.  However, the evidence of record does not demonstrate total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  The evidence does not show that the Veteran had gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Throughout the period on appeal, his speech was normal in manner and content, and he was oriented to time, person, and place.  

As to occupational functioning, during the February 2006 VA examination, the Veteran reported that he had been an assistant manager for a chain drugstore since January 2006.  He related that he had a good relationship with his supervisors and coworkers.  He noted that he was easily intimidated, he worried what people thought of him, and he was self-conscious even when he was "doing fine at work."  He indicated that, throughout his military career, he had worried excessively about whether he was performing his job well and what people thought about him.  However, he denied any lost time from work due to his symptoms.

In a January 2007 private psychiatric evaluation, the Veteran reported that he worried about his job and various financial situations.  

A May 2007 private psychiatric treatment note indicated that the Veteran had just started a new job and felt that his anxiety was under control.

In an April 2008 Brooke Army Medical Center outpatient treatment note, the Veteran related that he had a stressful job as a medical administrator for a clinic; however, he also stated that he was about to change to a less stressful job in the civil service, which helped him sleep at night.

In an April 2008 statement, the Veteran reported that he found it very difficult to handle stressful situations at work.  He related that he had four different jobs over the past two years.  He stated that he was fired from two of the jobs and that his employers cited his "lack of ability to stay on task" and lack of focus.  

During the May 2008 VA examination, he stated that he worked full-time in finance at a physician's office.  He indicated that his job was very stressful and he felt more depressed during the week due to the job stress.  He related that he worried a lot about his job and that a lot of his coworkers had been fired.  He also indicated that he had been selected for a new civil service job that he felt would be a good opportunity.  He reported that he had not lost any days of work over the past 12 month period, with the exception of one day due to a headache after excessive alcohol consumption.  

In a June 2008 statement, the Veteran's wife reported that the Veteran changed jobs four times in one year.  She stated, "Because of his disability[,] he constantly thinks that he is not good enough and is extremely sensitive to even [the] smallest criticism from him bosses.... He would worry so much that he can be tired and it would put him in s[uch a] deep depression that to end them he would just quit the job and start to look for another one."  She also indicated that, on one occasion, the Veteran's boss corrected the Veteran and he became so afraid that he might lose his job that he had a panic attack and left work early.  She related that, as he was pulling out of the parking lot, he hit another co-worker's car, but he was too anxious to face his co-worker and tell him about the accident.  She reported that he returned home, "shaking from anxiety," and he was unable to come out of his room or talk to anyone for the rest of the day.  She also stated that the Veteran had applied for "hundreds" of jobs with hopes of finding one that was less stressful and more enjoyable than his position at that time.  

In a November 2012 statement, the Veteran's wife stated, "By nature[,] [the Veteran]is very kind, laid-back, calm, caring; also, of all person (sic) dedicated to his work.  From this d[e]scription someone would think that he has it all under control, especially at work, but in reality[,] it's quite [the] opposite."  She described a "roller coaster ride of switching jobs."  She indicated that, after the Veteran retired from the military in 2006, he pursued employment opportunities in the private sector, but he was unable to hold any of the positions long enough to establish a career due to his anxiety symptoms.  She related that the Veteran was hard working, but as soon as he received criticism from a supervisor, he began to worry that he was not performing adequately and he was unable to focus on improving his performance due to stress.  He would become very depressed and then seek employment elsewhere.  She noted that, after several years of this pattern, the Veteran sought government civil service employment.  He indicated that he worked well as an intern for two years, but after he began working independently, he resumed having anxiety attacks and depression.  She reported that he also began having panic attacks at work when his supervisor criticized him.  She stated that the Veteran thought that he was having heart attacks and increasingly had to leave work to report to the emergency room for cardiac evaluations.  She noted that his cardiac work-ups were fine and he was eventually diagnosed with panic attacks.  She also related that the Veteran was afraid to go to work in the morning, and with increasing frequency, he told her that he could not take his life any longer and he thought that running his truck off of the road seemed like a better option to him.

A review of Brooke Army Medical Center outpatient treatment notes dated from November 2012 to December 2012 show that the Veteran presented to the emergency department with complaints of chest pain.  Cardiac stress testing revealed a negative stress test.  He was diagnosed with atypical chest pain in November 2012.  In a December 2012 note, the Veteran stated that his dyspnea sometimes worsened in stressful situations.  He indicated that he recently switched jobs due to his unhappiness with his supervisor, and the job change helped to reduce his chest pain and shortness of breath.

During the July 2014 hearing, the Veteran testified that he had difficulty concentrating at work.  He also stated that he performed in slow motion and he was provided less responsibility at work.  He denied any disciplinary action at work, but he indicated that he missed work a couple of times per month due to lack of interest and not wanting to deal with work stress.

Throughout the entire period on appeal, the evidence suggests that the Veteran had occupational impairment and difficulty in adapting to stressful circumstances due to his service-connected disability.  However, the evidence does not show that he had total occupational impairment.  In fact, the Veteran testified that he was still working as of the July 2014 hearing, albeit it with some impairment.  Thus, it cannot be said that the evidence establishes total occupational impairment.

As to social impairment, during the February 2006 VA examination, the Veteran indicated that he had been married three times and that his first two wives were unable to tolerate his depression and excessive worrying.  He stated that his present wife of 18 months was aware of his difficulties and "tolerate[d] it all right."  He also indicated that he had a 14 year-old stepson and a three year-old stepson and that his wife was pregnant.    

In an August 2006 Brooke Army Medical Center outpatient treatment note, the Veteran denied any social withdrawal or loss of interest in friends or family.  

A May 2007 police report showed the police were dispatched to the Veteran's home for a domestic dispute.  The Veteran's wife stated that she had been in a verbal altercation with the Veteran inside the home.  The reporting officer noted that there were no observed signs of assault on either the Veteran or his wife, with the exception of abrasions and swelling to the Veteran's right hand.  His wife indicated that neither she nor her children were injured.  The officer noted that the Veteran "smelled of alcohol" and "appeared unsteady on his feet."

In a February 2008 Brooke Army Medical Center outpatient treatment note, the Veteran acknowledged social withdrawal, but denied a loss of interest in friends or family.  

In an April 2008 statement, the Veteran reported that his depression and anxiety symptoms had a negative impact on his personal and professional relationships.  

During the May 2008 VA examination, the Veteran reported that his social functioning was limited.  He stated that he primarily spent time with his immediate family; however, he did stay in contact with his extended family and indicated that he would like to live in closer proximity to them.

In a June 2008 statement, the Veteran's wife indicated that she called the police in May 2007 after the Veteran had been drinking excessively.  She related that she made him choose to quit drinking or lose his family after that incident, and he chose his family.  He began attending Alcoholics Anonymous meetings.  The Veteran's wife stated that he was doing "much better" controlling his alcohol consumption.  However, she also stated that the Veteran's depression and anxiety symptoms had increased in severity and occurred more often every day.  She noted that his symptoms had a negative influence on the daily life of all of the members of their family.  She related, "Some times (sic)[,] my husband gets to the point that he thinks that our life would be better without him and he doesn't care if he lives or die[s]."

Despite the Veteran's wife's June 2008 report that the Veteran occasionally thought that his family's life would be better without him and her November 2012 report that the Veteran felt that driving his truck off of the highway seemed like a better option to him than his life, the Board notes that the Veteran has routinely denied suicidal or homicidal ideation throughout most of this period on appeal.  Specifically, in Brooke Army Medical Center outpatient treatment notes dated from August 2004 to August 2008; during the February 2006 and May 2008 VA examinations; and in private psychiatry treatment notes dated from January 2009 to October 2012, the Veteran denied any suicidal intent or previous suicide attempts.  The Board notes that, during the November 2012 VA examination, he did acknowledge suicidal ideation; however, during the July 2014 hearing, he indicated that he did not fear for his own safety.

In a November 2012 statement, the Veteran's wife stated that she and the Veteran had separated and reconciled several times since he retired from the military in 2006.  She noted that, in order to escape his anxiety symptoms, the Veteran drank alcohol.  She indicated that he would become violent when he drank and she had to call the police several times.  

During the July 2014 hearing, the Veteran testified that he preferred to stay at home.  He indicated that he had mood swings and his wife had called the police on him due to threats that he made while drunk in 2007 or 2008 and 2012.  

Thus, while the Veteran has some degree social impairment, the evidence shows that he did not have total social impairment.  In fact, he is married with children, has remained in contact with extended family, and testified in July 2014 that he recently made a new friend.

Moreover, the February 2006 VA examiner opined that the Veteran had no difficulty in performing activities of daily life; he was able to establish and maintain effective work, school, and social relationships; he had no difficulty understanding commands; and he did not appear to pose any threat of persistent danger or injury to himself or others.  He also noted that the Veteran's major depression and generalized anxiety disorder were mild in severity.  In addition, he assigned the Veteran a GAF score was 65, indicating some mild symptoms.  

The May 2008 VA examiner diagnosed mild major depressive disorder, generalized anxiety disorder, and attention deficit disorder, primarily due to inattentiveness.  He assigned a GAF score of 60 "because of moderate symptoms along with a continued ability to work and maintain meaningful interpersonal relationships with his wife and children."  He opined that there was reduced reliability and productivity due to the Veteran's psychiatric symptoms.

The November 2012 VA examiner diagnosed the Veteran with moderate, recurrent, major depressive disorder, a personality disorder, and an anxiety disorder.  She assigned a GAF score of 55.  She opined that the Veteran had occupational and social impairment with reduced reliability and productivity.

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra.  He has not demonstrated gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  The Veteran has maintained employment throughout the appeal, and the evidence does not show that the Veteran had total social impairment.  Indeed, he maintained relationships with family members, and he has demonstrated normal judgment and thinking.  

Moreover, the Veteran was assigned GAF scores ranging between 50 and 85 in private treatment notes throughout the period prior to August 24, 2011.  Specifically, he was assigned the following GAF scores by private psychiatrists during this period: 50 (January 2007); 67 (February 2009); 70 (March 2009); 68 (June 2009); 70 (July 2009); 75 (December 2009); 80 (January 2010); 80 (April 2010); and 85 (October 2010).  As noted above, a GAF score from 41 to 50 reflects serious symptoms or any serious impairment in social, occupational or school functioning; whereas a GAF score from 81 to 90 reflects absent or minimal symptoms.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the lowest GAF score of 50 assigned during a January 2007 private psychiatric evaluation, or the highest GAF score of 85 assigned by a private psychiatrist in October 2010.  The assigned GAF scores are generally consistent with the symptomatology contemplated in the 70 percent rating and support such a rating for this period.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner's explanations to be the most probative evidence of the Veteran's psychological symptomatology.

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidence by the GAF scores, the Board finds that that the Veteran has been shown to have occupational and social impairment with deficiencies in most areas throughout the appeal period.  The Board concludes that the preponderance of the evidence is against a finding that an initial evaluation in excess of 70 percent is appropriate, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's major depression with anxiety is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of his disability, including sleep disturbance, depressed mood, irritability and anger outbursts, memory impairment, and difficulty adapting to stressful situations, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Indeed, the 70 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected major depression with anxiety under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

An initial evaluation of 70 percent, but no higher, for major depression with an anxiety disorder NOS, a personality disorder NOS, and alcohol abuse is granted for the entire appeal period.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


